In an action to recover damages for wrongful death, the plaintiff appeals from an order of the Supreme Court, Queens County (Weiss, J.), dated May 31, 2005, which denied his motion for leave to serve an amended complaint to assert a claim for punitive damages.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the plaintiffs motion for leave to amend the complaint to add a claim for punitive damages. Evidence that the defendant driver, Anthony Saltamacchia, was convicted of leaving the scene of an accident, although reprehensible, was not a proximate cause of the injuries to the plaintiffs decedent {see Boykin v Mora, 274 AD2d 441 [2000]; Taylor v Dyer, 190 AD2d 902 [1993]; cf. Rahn v Carkner, 241 AD2d 585 [1997]). Moreover, the defendant Joseph Saltamacchia, the owner of the vehicle, can only be vicariously liable for the collision and thus cannot be liable for punitive damages {see Poulard v Papamihlopoulos, 254 AD2d 266 [1998]).
The plaintiffs remaining contentions are without merit. Schmidt, J.P., Skelos, Lunn and Dillon, JJ., concur.